UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-187007 NAMI CORP. (Exact name of registrant as specified in its charter) Nevada 61-1693116 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3773 Howard Hughes Parkway, Suite 500S
